Citation Nr: 0932045	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to an undiagnosed Gulf 
War illness or degenerative changes of the cervical and 
thoracic spine.

2.  Entitlement to service connection for presbyopia.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a heart murmur.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
December 1992, February 1997 to August 1997, May 1998 to 
August 1998, October 1998 to February 1999, February 1999 to 
August 1999, July 2000 to February 2001, and March 2001 to 
May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 2009, the Veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for a heart 
murmur and arthritis of the right hand are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's bilateral presbyopia is not causally or 
etiologically related to service or permanently aggravated by 
the Veteran's active service.

2.  There is no medical evidence linking any current 
hemorrhoid disability to the Veteran's active military 
service.



CONCLUSIONS OF LAW

1.  Bilateral presbyopia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Hemorrhoids were not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Cozer Keystone Health System and Drs. J.G., 
J.S., and R.G., and was provided an opportunity to set forth 
his or her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in March 1993 and March 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Presbyopia.

The Veteran seeks entitlement to service connection for 
presbyopia.  The Veteran contends that his current presbyopia 
is due to eye strain suffered in service caused by excessive 
reading.

The Veteran's service treatment records reveal that the 
Veteran was treated for pain due to left eye muscle strain 
due to reading in November 1983, January 1984, February 1984, 
and July 1984.  The Veteran's service treatment records 
reveal that the Veteran was treated numerous times for 
conjunctivitis in service, including in August 1984, 
September 1984, and July 1985.

The Veteran's post-service treatment records reveal that he 
is currently diagnosed with presbyopia requiring corrective 
lenses.

In March 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) eye examination.  After a thorough examination, 
he was diagnosed with presbyopia manifested by difficulty 
focusing.  The examiner noted that there was no evidence of 
any contributing condition or ocular disease.  The examiner 
rendered the opinion that the Veteran's condition was not the 
result of any in service conjunctivitis or participation in 
the Gulf War.

The Board notes generally that refractive error of the eyes 
is not a disability for VA purposes.  Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by superimposed disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9; see also Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 
(1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 
(1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 
(2000).  This includes refractive error due to such eye 
disorders as myopia, presbyopia and astigmatism.  The 
Veteran's presbyopia in this case, therefore, cannot be 
service-connected absent evidence of aggravation.  After 
examination in March 2006 the Veteran's presbyopia was noted 
to not be due to the Veteran's conjunctivitis in service or 
his participation in the Gulf War.  In addition, the examiner 
noted that there was no evidence of any other contributing 
condition or ocular disease.  As refractive error of the eyes 
is not a disability for VA purposes, absent aggravation by a 
superimposed disease or injury, and the evidence does not 
reveal any aggravation by a superimposed disease or injury, 
the Veteran's bilateral presbyopia may not be service 
connected.  As such, the Veteran's claim of entitlement to 
service connection for presbyopia must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for presbyopia, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hemorrhoids.

The Veteran seeks entitlement to service connection for 
hemorrhoids.  The Veteran contends that he first suffered 
from hemorrhoids while in service.  The Veteran claims that 
his hemorrhoids are due to his rushing and straining while in 
service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hemorrhoids.  His 
post-service treatment records reveal that he was first 
diagnosed with and treated for hemorrhoids in June 1995.  The 
Veteran's post-service treatment records do not report any 
indication of the etiology of the Veteran's hemorrhoids.

In March 2006 the Veteran was afforded a VA C&P examination.  
The examiner noted that the Veteran's condition began in 
1999, that the Veteran had not undergone surgery, there was 
no history of neoplasm, no spinal cord injury related to 
rectum or anus, no rectal bleeding, no rectal prolapse, and 
no recurrent anal infections.  The Veteran's current symptoms 
were noted to be anal itching, burning, pain, hemorrhoids, 
and occasional bleeding.  He had no abscesses, diarrhea, and 
difficulty passing stool, swelling, tenesmus, fecal 
incontinence, or perianal discharge.  After examination, he 
was diagnosed with hemorrhoids with no significant effect 
upon his usual occupation or daily activities.  He did not 
have any hemorrhoids, rectal bleeding, or anemia at the time 
of the examination.  The examiner rendered the opinion that 
the Veteran's hemorrhoids were not the result of the 
Veteran's active service and were not related to the 
Veteran's Gulf War service.

In light of the evidence, the Board finds that entitlement to 
service connection for hemorrhoids is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis or treatment for hemorrhoids.  He first 
complained of and was diagnosed with hemorrhoids in June 1995 
during a period when the Veteran was not on active duty.  
Upon examination in March 2006, he was diagnosed with 
hemorrhoids; however, the examiner rendered the opinion that 
his hemorrhoids were not related to his active service or to 
his service in the Gulf War.  As such, entitlement to service 
connection for hemorrhoids must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hemorrhoids, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for presbyopia is denied.

Entitlement to service connection for hemorrhoids is denied.




REMAND

The Veteran seeks entitlement to service connection for 
arthritis of the right hand and heart murmur.

The Veteran's service treatment records reveal that he was 
treated for pain in the right hand in December 1991, April 
1992, and March 1992.  His post-service treatment records 
include a diagnosis of arthritis of the right hand.  However, 
these records do not contain any opinion regarding the 
etiology of the Veteran's right hand arthritis.

In March 2006 the Veteran was afforded a VA C&P joints 
examination.  His past history of hand trauma was noted.  
After examination, he was diagnosed with a history of 
arthritis of the hands, no peripheral nerve injury or carpal 
tunnel syndrome.  However, the examiner did not render an 
opinion regarding the etiology of the Veteran's right hand 
condition.  The Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim of entitlement to 
service connection for arthritis of the right hand.

The Veteran' service treatment records show a diagnosis of a 
heart murmur in January 1987.  He was noted to have a history 
of an innocent murmur in February 1990 and upon examination 
in April 1992 was noted to have an asymptomatic heart murmur.  
A December 1996 VA examination noted a diagnosis of a heart 
murmur.

In March 2006, the Veteran was afforded a VA C&P general 
medical examination.  Upon examination, he had no cardiac 
symptoms.  The Veteran was noted to have JVD absent and PMI 
5th ICS.  The rhythm of the heart was regular and there was 
no murmur, click, or pericardial rub noted.  The Veteran was 
not diagnosed with any heart condition.

The Board notes that, to date, the Veteran has not been 
afforded a VA medical examination regarding his heart murmur.  
It is noted that an innocent heart murmur was found on 
multiple occasions in service; however, upon general medical 
examination in March 2006, no murmur was heard.  The Board 
finds that there is insufficient medical evidence to make a 
decision.  See  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, the Board finds that it must remand this 
claim for the Veteran to be afforded a VA medical examination 
to determine the etiology of any heart murmur condition found 
to be present.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right hand arthritis found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner and the examination report must  
demonstrate that such a review was 
undertaken.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology, and opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
right hand arthritis found to be present 
is related to or had its onset during 
service, and particularly, to the 
Veteran's treatment for right hand pain 
in service and the history of right hand 
trauma reported in the March 2006 VA 
examination report.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any heart murmur found to be present.  
The claims folder should be made 
available to and reviewed by the examiner 
and the examination report must 
demonstrate that such a review was 
undertaken.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any heart murmur is 
related to or had its onset during 
service.  The examiner must render an 
opinion regarding whether any heart 
murmur found to be present represents a 
disability.  The examiner must render an 
opinion regarding whether any heart 
murmur found is a disease or a defect.  
If it is determined that any heart murmur 
found to be present is a disease rather 
than a defect, the examiner must render 
an opinion regarding whether the heart 
murmur clearly and unmistakably 
preexisted service and, if so, whether 
the heart murmur clearly and unmistakably 
was not aggravated by service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


